internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------------- -------------------------- -------------------------------- ------------------------------------- department of the treasury washington dc third party communication government agency date of communication date person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b05 plr-139748-16 date date legend division state act authority ------------------------------------------------------- ------------------- --------------------------------------------------------------------------------- --------------------------------------------------- corporation ---------------------------------------------------- -------------------------------------------------------------------------------- city year a b c d e f -------------------- ------- -- -- --- --- -- --- plr-139748-16 dear -------------- this letter is in response to the request for a ruling submitted on behalf of the division that the division is a political_subdivision of state for purposes of sec_1_103-1 of the income_tax regulations facts and representations under state’s constitution public transportation is an essential public purpose for which public funds may be expended under the act a state law the a-county city metropolitan area metro area public transportation needs are served by authority and its b divisions each of which have separate responsibilities with respect to the metro area public transportation division is one of the b divisions of authority authority was established as a unit of local_government by a referendum held in the a counties of the metro area authority is governed by a c-member board_of directors the authority board the members of the authority board are appointed by the heads of the governing bodies of the a counties in the metro area and by the chief executive official of city no member of the authority board may be a member of the governing body of any division under the act authority adopts plans that implement the public policy of state to provide public transportation in the metro area set goals objectives and standards for the provision of public transportation and coordinates investment in the public transportation facilities to enhance the integration of the public transportation in the metro area authority also provides financial oversight of the b divisions and allocates state and local_tax revenue to the b divisions in accordance with a statutory formula division was established by state as part of the metro area public transportation system to provide public transportation by commuter rail within the metro area division is governed by a d-member board_of directors the division board the members of the division board are appointed by the governing bodies of the counties in the metro area and by the chief executive official of city division board members serve for a period of e years the members of the division board may be removed for cause either by a qualified majority of the members of the division board or by the governor of state division has the power to issue revenue bonds to acquire construct or improve public transportation facilities it operates subject_to the approval of the authority board division has the power to acquire property by among other types of contracts installment or conditional purchase contracts and leases which can be paid for in annual installments with a term of up to f years division also has the power to pass ordinances and make all rules and regulations proper and necessary to regulate the use operation and maintenance of its property plr-139748-16 and facilities and by ordinance to prescribe fines_or_penalties for violations thereof in addition division may establish enforce and facilitate the achievement and maintenance of standards of safety against accidents with respect to public transportation provided by division or by other transportation agencies or contractors within its jurisdiction division determines the level and nature of public transportation by commuter rail in the metro area to meet the plans goals and objectives adopted by authority division determines the level of fares and charges for the public transportation it provides so that it can meet certain revenue standards established by authority division controls its own finances division proposes its budget subject_to a public hearing and the approval by authority authority approves the budget if the budget meets the specific criteria set by the act and is consistent with authority’s established requirements plans and objectives the division budget includes funding for the police force maintained by corporation corporation is a separate corporate entity that since year when the relevant part of the act was amended has operated division’s commuter rail facilities the governing board_of corporation consists of the members of the division board division supervises directs and may dissolve corporation the act confers certain powers upon corporation as are delegated to it by division one of such powers is the power to establish and maintain a police force that aids coordinates and supplements other police forces in protecting persons and property and reducing the threats of crime with regard to public transportation within division’s jurisdiction this police force has the same powers with regard to protection of persons and property as those exercised by municipal police law and analysis the internal_revenue_code does not define the term political_subdivision sec_1_103-1 provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units the three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner v 3_tc_131 acq c b aff'd 144_f2d_998 2d cir cert_denied 323_us_792 65_sct_433 89_led_631 it is not necessary that all three of these powers be delegated in order to treat an entity as a political plr-139748-16 subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 division is charged by state law with providing public transportation by commuter rail within the authority’s jurisdiction traditionally a public purpose and declared as such by the state constitution division is controlled by state authority and all of the metro area county and city governments division board members are appointed by the governing bodies of the counties and city comprising the metro area division board members may be removed by the governor of state for cause as part of authority’s responsibility of coordinating planning and facilitating the provision of public transportation in the metro area it oversees the operation of division and approves its budget based on these facts we conclude that division is a division of a state_or_local_government for purposes of sec_1_103-1 division sets the routes of and charges for the public transportation by commuter rail in the metro area division possesses the power to pass rules and regulations proper and necessary to regulate the use operation and maintenance of its property and facilities that have effect on the public within its jurisdiction division may also impose fines and penalties for violations of those rules and regulations in addition division is authorized to provide through corporation a police force to protect persons and property and enforce rules and regulations related to commuter rail accordingly under all of the facts and circumstances we conclude that division possesses substantial police power conclusion based on the above we conclude that division is a political_subdivision for purposes of sec_103 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-139748-16 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products s by _______________________ timothy l jones senior counsel branch
